Exhibit 99.3 UNAUDITED PRO FORMA CONDENSED COMBINED FINANCIAL INFORMATION On December 12, 2016, Inphi Corporation (the Company) completed the acquisition of ClariPhy Communications Inc. (ClariPhy). The following unaudited pro forma condensed combined financial statements are based on the historical consolidated financial statements of the Company and historical financial statements of ClariPhy after giving proforma effect to the acquisition and applying the assumptions and adjustments described in the accompanying notes. The unaudited pro forma condensed combined balance sheet is presented as if the acquisition had occurred on September 30, 2016. The unaudited pro forma condensed combined statements of operations for the nine months ended September 30, 2016 and the twelve months ended December 31, 2015 are presented as if the acquisition occurred on January 1, 2015. Pursuant to the purchase method of accounting, the purchase price paid by the Company in connection with the acquisition has been preliminarily allocated to assets acquired and liabilities assumed based on their respective fair values. The Company’s management has determined the preliminary fair value of the intangible assets and tangible assets acquired and liabilities assumed at the pro forma combined balance sheet date. Any differences between the fair value of the consideration issued and the fair value of the assets acquired and liabilities assumed are recorded as goodwill. Since these unaudited pro forma condensed combined financial statements have been prepared based on preliminary estimates of fair values, thefinal amounts recorded may differ materially from the information presented. The allocation of purchase consideration is subject to change based on further review of the fair value of the assets acquired and liabilities assumed. The pro forma condensed combined financial statements are presented for illustrative purposes only and are not necessarily indicative of the financial position or results of operations that would have been realized if the acquisition had been completed on the dates indicated, nor are they indicative of future operating results or financial position. The unaudited pro forma condensed combined financial statements do not reflect: • the costs to integrate the operations of the Company and ClariPhy; • any cost savings, operating synergies or revenue enhancements that the combined company may achieve as a result of the acquisition; or • the costs necessary to achieve any such cost savings, operating synergies and revenue enhancements. The unaudited pro forma condensed combined financial statements should be read in conjunction with (a)accompanying notes to the unaudited pro forma condensed combined financial statements, (b) the Company’s annual report on Form 10-K for the year ended December 31, 2015 and its Quarterly Report on Form 10-Q for the quarter ended September 30, 2016 and other filings with the Securities and Exchange Commission, and (c)ClariPhy Communications, Inc. historical financial statements and notes thereto filed herewith. As of the date of this filing, the Company’s annual report on Form 10-K for the year ended December 31, 2015 has not be retroactively reclassifiedto present the results of operations of the memory product business, which was sold in August 2016, as discontinued operations. Inphi Corporation and Subsidiaries Unaudited Pro Forma Condensed Combined Balance Sheet As of September 30, 2016 Thousands of dollars except per share amounts Inphi Corporation Historical ClariPhy Communications, Inc.
